Case 3:16-cv-00247-DJH-HBB Document 70 Filed 09/27/19 Page 1 of 2 PageID #: 727




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                                ELECTRONICALLY FILED


 KASHIYA NWANGUMA, ET AL.                               )
                    Plaintiffs                          )
                                                        )
 vs.                                                    )      CASE NO. 3:16-CV-247-DJH
                                                        )
 DONALD J. TRUMP, ET AL.                                )
                       Defendants                       )

   PLAINTIFFS' MOTION TO DISMISS AND RESPONSE TO SHOW CAUSE ORDER

        The Plaintiffs, Kashiya Nwanguma, Molly Shah, and Henry Brousseau, in response to the

 Court’s Order to Show Cause on September 17, 2019, hereby move pursuant to Fed. R. Civ. P.

 41(a)(2) to dismiss Plaintiffs’ Complaint, each party to bear its own costs. Plaintiffs’ counsel has

 consulted with the Hon. Steve Pence, counsel for Defendant Alvin Bamberger, who has indicated

 he has no objection to this Motion. Plaintiffs express no opinion as to the continued viability of

 the cross-claims filed by Defendants in this action.



                                                /s/ Daniel J. Canon
                                               Daniel J. Canon (KY 92048)
                                               SAEED & LITTLE, LLP
                                               #189 – 133 W. Market St.
                                               Indianapolis, IN 46204
                                               dan@dancanonlaw.com
                                               Counsel for Plaintiffs

                                               Hon. David N. Ward
                                               ADAMS LANDENWICH WALTON, PLC
                                               517 W. Ormsby Ave.
                                               Louisville, Kentucky 40203
                                               david@justiceky.com
                                               Counsel for Plaintiffs
Case 3:16-cv-00247-DJH-HBB Document 70 Filed 09/27/19 Page 2 of 2 PageID #: 728




                                              Hon. Gregory A. Belzley
                                              Hon. Camille Bathurst
                                              BELZLEY BATHURST ATTORNEYS
                                              P.O. Box 278
                                              Prospect, Kentucky 40059
                                              (502) 228-5084
                                              gbelzley@aol.com
                                              Counsel for Plaintiffs


                                 CERTIFICATE OF SERVICE

         I certify that on September 27, 2019, the above was electronically filed with the Clerk of
 the Court by using the CM/ECF filing system and copied to all registered CM/ECF participants
 in the above-styled action.


                                                       /s/ Daniel J. Canon
                                                      DANIEL J. CANON
Case 3:16-cv-00247-DJH-HBB Document 70-1 Filed 09/27/19 Page 1 of 1 PageID #: 729




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION
                                 ELECTRONICALLY FILED


  KASHIYA NWANGUMA, ET AL.                            )
                     Plaintiffs                       )
                                                      )
  vs.                                                 )      CASE NO. 3:16-CV-247-DJH
                                                      )
  DONALD J. TRUMP, ET AL.                             )
                        Defendants                    )

                                                 ORDER

         Pursuant to Fed. R. Civ. P. 41(a)(2), Plaintiffs’ Complaint is hereby dismissed without

  prejudice, each party to bear its own costs.
